Citation Nr: 1426901	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-08 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a 60 percent disability rating for status post, left total knee replacement (TKR) with IT band syndrome, prior to February 25, 2014.



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty July 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

During the course of this appeal, the RO awarded a 60 percent disability rating for the Veteran's left TKR residuals, effective February 25, 2014.  See March 2014 Rating Decision.  The Veteran has not expressed satisfaction with this grant and the increase did not date back to the receipt of his claim.  Accordingly, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left knee symptoms prior to February 25, 2014, are very similar to those symptoms for which a 60 percent disability rating has been assigned.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no higher, for left TKR with IT band syndrome were met prior to February 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (DC) 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of the claim adjudicated herein represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks a 60 percent disability rating for his service-connected left knee TKR residuals prior to February 25, 2014. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's left TKR disability has been evaluated under DC 5055 for knee replacement (prosthesis).  38 C.F.R. § 4.71a.  It has been rated as 30 percent disabling prior to February 25, 2014, and 60 percent since February 25, 2014. 

Under DC 5055 for total knee replacement, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  38 C.F.R. § 4.71a. 

Under DC 5256 for ankylosis of the knee, extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a maximum 60 percent rating, ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent rating, and ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a. 

Under DC 5261 for limitation of leg extension, a maximum 50 percent rating requires limitation of extension to 45 degrees and a 40 percent rating requires limitation of extension to 30 degrees.  38 C.F.R. § 4.71a. 

Under DC 5262, nonunion of the tibia and fibula with loose motion requiring a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a. 

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. Plate II, 38 C.F.R. § 4.71.

In this case, throughout the appeal, the Veteran has generally complained of severe pain, painful motion, weakness, and instability of the left knee since his total knee replacement surgery in January 2009.  He regularly takes pain medications to manage his symptoms and occasionally uses a cane for ambulation.

During VA examination in September 2010, the Veteran's history of left total knee replacement in January 2009 and arthroscopic surgery in November 2009 was briefly summarized.  His current complaints were of continued and worsening pain that he described as aching in nature and occasionally sharp.  He also complained of left knee weakness, stiffness, giving way, and occasional swelling.  The symptoms bothered him on a daily basis averaging 4/10 in intensity and worsening with using stairs.  He had some relief with medications, which he used as needed.  He did not use a brace and was independent with walking, but occasionally used a cane for long distances.  His standing tolerance was 15 minutes and walking tolerance was one block or 10 minutes.  He was employed as a bus operations manager.  

On examination the Veteran was mildly antalgic.  The left knee examination revealed a healed 15 cm vertical scar located centrally over the patella.  There was no pain on palpation over the scar site and no adherence, keloid formation, edema, erythema, or warmth.  Range of motion with repetitions times three showed left knee flexion to 36 degrees with pain and full extension to 0 degrees without pain.  There was no further change in range of motion due to pain fatigue, weakness, or lack of endurance.  The Veteran was guarding and left quadriceps strength was 4+/5 with pain inhibition.  There was no appreciated ligamentous laxity, but the left knee did give way.  X-rays of the left knee showed the position and alignment of bony structures and surgical devices were in satisfactory condition.  There was a spur at the anterior/superior and anterior/interior aspect of the left patella.  There was a spur at the posterior/superior aspect of the left patella.  

In his November 2010 notice of disagreement, the Veteran took issue with the recent VA examination stating that the documented level of pain was incorrect in that his average level of pain was not 4/10.  Rather he experienced constant pain every day that at its worst was 8/10. 

The remaining private and VA outpatient treatment records dated between 2009 and 2013 show in general the Veteran continued a conservative treatment plan for his left knee disability, but no specific findings were reported.  Several VA pain assessments document pain scores ranging from 4 to 6 on a scale of 0 (no pain) to 10 (worst pain).  See VA outpatient treatment records dated March 31, 2011, September 23, 2011, July 13, 2012, and January 23, 2013.  

The Veteran was afforded a VA examination most recently on February 25, 2014.  At that time his complaints of constant left knee pain remained unchanged.  He had worsening pain with certain motions as well as pain with prolonged sitting or with immediately rising from a seated position.  He denied locking or giving way.  He has intermittent swelling and flare-ups with overuse, such as frequent stair climbing.  He reported having tried and exhausted all conservative measures including joint injections (steroid), physical therapy/exercises, and bracing, but that chronic symptoms interfered with his comfort and activities.  Range of motion of the left knee was 0 to 115 degrees with pain at 90 degrees of flexion.  Knee strength was 4/5 (active movement against some resistance).  Stability testing was not performed at the Veteran's request.  The examiner described the severity of Veteran's the left knee residuals as chronic and consisting of severe painful motion or weakness.  The Veteran continued to use a cane on occasion to assist with gait and stability walking.  

Based on the evidence, the Board finds that a 60 percent rating is warranted under DC 5055 for the Veteran's service-connected left knee disability prior to February 25, 2014.  

In this case, the Veteran reported constant daily left knee pain rated as 4/10 at the September 2010 VA medical examination and made similar complaints throughout the appeal including at the February 2014 VA medical examination.  As such, he had chronic left pain both prior and subsequent to February 25, 2014.  In addition to pain, the Veteran has had reduced left knee flexion.  His left knee flexion was limited to 36 degrees at the September 2010 VA medical examination and limited to 115-90 degrees at the February 2014 VA medical examination.  This clearly shows that, if anything, the Veteran's limitation of motion was more significant prior to February 25, 2014.

Finally, at the September 2010 VA medical examination, it was noted that the Veteran walked with a mildly antalgic gait and reported using a cane for long distances.  He indicated that he could walk a block and stand for 15 minutes.  His left quadriceps strength of 4/5.  At the February 25, 2014, VA medical examination, strength in his left leg was 4/5 and continued to use a cane to assist with gait and stability.  Therefore, he had weakness and consequential problems with ambulation prior to February 25, 2014, which have continued. 

Of particular significance to the Board is the Veteran's competent descriptions of the observable symptoms of his disability because they are observable by his own senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds him to be very credible based on his consistent statements throughout the appeal.  

The Veteran's symptoms during the period prior to February 25, 2014, in sum, are very similar to those during the period beginning February 25, 2014.  So it follows that the same rating should be assigned for both periods.  The RO's March 2014 decision contained the conclusion that the 60 percent rating assigned for the period beginning on February 25, 2014, was proper under DC 5055.  The implied basis was that the Veteran's left TKR residuals were severe.  A 60 percent rating thus is proper under DC 5055 for the period prior to February 25, 2014, on the same basis.

An evaluation above 60 percent is not available after 1 year following implantation of the prosthesis.  See 38 C.F.R. § 4.71a, DC 5055.  Furthermore, an evaluation in greater than 60 percent is not available under any of the applicable diagnostic codes related to the knee.  See 38 C.F.R. § 4.71a , DCs 5256, 5261, and 5262. Therefore, the Veteran qualifies for an evaluation of 60 percent, and no greater, prior to February 25, 2014.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings in addition to that already awarded by this decision for his service-connected left TKR residuals, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision. The previous stage distinguishing the period prior to February 25, 2014, and the period beginning on that date indeed now is eliminated.  

The Board must also determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  Neither the Veteran nor his representative has argued for an extraschedular rating prior to February 25, 2014.  There is no indication that his service-connected left knee disability could not be contemplated adequately by the schedular rating criteria discussed above.  The Veteran's symptoms, which primarily consisted of pain, limited motion, and weakness specifically are accounted for by the criteria.  The assigned rating is based on them.  No higher rating is possible pursuant to them.  The effect the Veteran's left knee has on him thus is encompassed by the newly-assigned rating.  That includes ambulation difficulty, as mentioned above, as well as any other limitations regarding body motion and the consequential impact on his ability to undertake activities of daily living.  As the rating schedule is adequate to evaluate the left knee disability, referral for extra-schedular consideration is not in order.  

Finally, the Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected left TKR residuals prevent him from obtaining and maintaining gainful employment-nor has he so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.

Thus, for the reasons discussed herein, and bearing in mind the benefit of the doubt doctrine, the Board finds that the Veteran's left TKR with IT band syndrome more nearly approximates a 60 percent disability rating prior to February 25, 2014. 


ORDER

Entitlement to a 60 percent disability rating (but no higher) for status post, left total knee replacement with IT band syndrome, prior to February 25, 2014 is granted.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


